


Exhibit 10.4
RAMBUS INC.
2015 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
Unless otherwise defined herein, the terms defined in the 2015 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Stock Option
Agreement, including Exhibit B, which includes the special provisions for
Participant’s country of residence, if any (collectively, the “Agreement”).
I.
NOTICE OF STOCK OPTION GRANT

Name of Participant: [_____________]
Participant has been granted an option to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Agreement, as follows:
Grant Number            [_____________]
Date of Grant                [_____________]
Vesting Commencement Date    [_____________]
Exercise Price per Share        [_____________]
Total Number of Shares Granted    [_____________]
Total Exercise Price            [_____________]
Type of Option            Nonstatutory Stock Option
Term/Expiration Date        [_____________]
Vesting Schedule:
Subject to accelerated vesting as set forth below or in the Plan, this Option
may be exercised, in whole or in part, in accordance with the following
schedule:
[_____________]
If a successor corporation or a Parent or Subsidiary of the successor
corporation (the “Successor Corporation”) assumes this Option or substitutes it
with an equivalent award as provided in Section 16(c) of the Plan, then if
following such assumption or substitution Participant’ s status as an Employee
or employee of the Successor Corporation, as applicable, is terminated by the
Successor Corporation as a result of an Involuntary Termination (as defined
below) other than for Cause (as defined below) within twelve (12) months
following the Change in Control, this Option will immediately vest and become
exercisable as to 100% of the Shares subject to this Option.
For these purposes, “Cause” will mean (i) any act of personal dishonesty taken
by Participant in connection with his responsibilities as an employee and
intended to result in substantial personal enrichment




--------------------------------------------------------------------------------




of Participant, (ii) Participant’s conviction of a felony, (iii) a willful act
by Participant which constitutes gross misconduct and which is injurious to the
Successor Corporation, and (iv) following delivery to Participant of a written
demand for performance from the Successor Corporation which describes the basis
for the Successor Corporation’s belief that Participant has not substantially
performed his duties, continued violations by Participant of Participant’s
obligations to the Successor Corporation which are demonstrably willful and
deliberate on Participant’s part.
For these purposes, any of the following events shall constitute an “Involuntary
Termination”: (i) without Participant’s express written consent, a significant
reduction of Participant’s duties, authority or responsibilities, relative to
Participant’s duties, authority or responsibilities as in effect immediately
prior to the Change in Control, or the assignment to Participant of such reduced
duties, authority or responsibilities; (ii) without Participant’s express
written consent, a substantial reduction, without good business reasons, of the
facilities and perquisites (including office space and location) available to
Participant immediately prior to the Change in Control; (iii) a reduction by the
Successor Corporation in the base salary of Participant as in effect immediately
prior to the Change in Control; (iv) a material reduction by the Successor
Corporation in the kind or level of employee benefits, including bonuses, to
which Participant was entitled immediately prior to the Change in Control with
the result that Participant’s overall benefits package is significantly reduced;
(v) the relocation of Participant to a facility or a location more than fifty
(50) miles from Participant’s then present location, without Participant’s
express written consent; (vi) any purported termination of Participant by the
Successor Corporation which is not effected for Disability or for Cause, or any
purported termination for which the grounds relied upon are not valid; or (vii)
any act or set of facts or circumstances which would, under California case law
or statute constitute a constructive termination of Participant.
Termination Period:
To the extent vested, this Option shall be exercisable for three (3) months
after Participant ceases to be a Service Provider, unless such termination is
due to Participant’s death or Disability; provided, however, that if Participant
is an Officer, Other Officer (as defined below) or Director on the date of such
termination, this Option to the extent vested will be exercisable for one (1)
year from the date of such termination. For purposes of this Agreement, “Other
Officer” shall mean a person who (i) was designated an Officer at any point in
time prior to such person’s termination as a Service Provider or (ii) is a
non-executive officer who reports directly to the Company’s Chief Executive
Officer. If Participant ceases to be a Service Provider due to Participant’s
death or Disability, this Option shall be exercisable for one (1) year after
Participant ceases to be Service Provider. Notwithstanding the foregoing, in no
event may this Option be exercised after the Term/Expiration Date as provided
above and may be subject to earlier termination as provided in Section 16(c) of
the Plan. The date on which Participant ceases to be a Service Provider shall
not be extended by any notice of termination period or non-working garden leave
established under the local law (including, but not limited to statutory law,
regulatory law, and/or common law) in the jurisdiction in which Participant
resides or under the terms of Participant’s employment agreement, if any; such
date will be considered the last date Participant is providing active services.
The Administrator shall have the exclusive discretion to determine when
Participant is no longer actively providing services for purposes of the Option
(including whether Participant may still be considered to be providing services
while on an approved leave of absence).
  
II.
AGREEMENT

A.Grant of Option.
The Administrator hereby grants to individual named in the Notice of Grant
attached as Part I of this Agreement (the “Participant”) an option (the
“Option”) to purchase the number of Shares, as set forth




--------------------------------------------------------------------------------




in the Notice of Grant, at the exercise price per share set forth in the Notice
of Grant (the “Exercise Price”), subject to the terms and conditions of the
Plan, which is incorporated herein by reference. Subject to Section 21(c) of the
Plan, in the event of a conflict between the terms and conditions of the Plan
and the terms and conditions of this Agreement, the terms and conditions of the
Plan will prevail.
B.Exercise of Option.
(a)Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Agreement.
(b)Method of Exercise. Primarily, Options are to be exercised online through the
Company’s designated broker (currently E*Trade Financial, Inc.). Alternatively,
and if permitted by the Company, Options can be exercised by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”),
which will state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice will be completed by
Participant and delivered to the Company. The Exercise Notice will be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares, together with any applicable Tax-Related Items (as defined in Section F
below). This Option will be deemed to be exercised upon receipt by the Company
of such fully executed Exercise Notice accompanied by such aggregate Exercise
Price.
No Shares will be issued pursuant to the exercise of this Option unless such
issuance and exercise comply with Applicable Laws. Assuming such compliance, for
income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares, unless otherwise required under Applicable Laws.


C.Method of Payment.
Payment of the aggregate Exercise Price will be by any of the following, or a
combination thereof, at the election of Participant:
1.cash;
2.check; or
3.consideration received by the Company under a formal cashless exercise program
adopted by the Company in connection with the Plan.
The Company reserves the right to restrict available methods of payment to the
extent it determines necessary for legal or administrative reasons.


D.Non-Transferability of Option.
This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Participant only by Participant. The terms of the Plan and this Agreement, will
be binding upon the executors, administrators, heirs, successors and assigns of
Participant, to the extent permissible under local law.


E.Term of Option.
This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Agreement.


F.Responsibility for Taxes.
1.    Participant acknowledges that, regardless of any action taken by the
Company or, if different, Participant’s employer (the “Employer”), the ultimate
liability for all income tax, social insurance,




--------------------------------------------------------------------------------




payroll tax, fringe benefits tax, payment on account or other tax related items
related to Participant’s participation in the Plan and legally applicable to
Participant (“Tax-Related Items”) is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer.
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Option, including, but not limited
to, the grant, vesting or exercise of the Option, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (ii) do
not commit and are under no obligation to structure the terms of the grant or
any aspect of the Option to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Participant
is subject to Tax-Related Items in more than one jurisdiction, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
2.    Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.
3.    In this regard, Participant authorizes the Company and/or the Employer, or
their respective agents, at their discretion, to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following:
(a)    withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or
(b)    withholding from proceeds from the sale of Shares acquired upon exercise
of the Option either through a voluntary sale or through a mandatory sale
arranged by the Company (on Participant’s behalf pursuant to this authorization
without further consent).
4.    Participant agrees to pay to the Company or the Employer, including
through withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer, any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of Participant’s participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
Shares or the proceeds from the sale of Shares, if Participant fails to comply
with Participant’s obligations in connection with the Tax-Related Items.
G.Nature of Grant. In accepting the Option, Participant acknowledges,
understands and agrees that:


1.the Plan is established voluntarily by the Company, is discretionary in
nature, and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;


2.the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted in the past;


3.all decisions with respect to future Option or other grants, if any, will be
at the sole discretion of the Company;


4.Participant’s participation in the Plan is voluntary;






--------------------------------------------------------------------------------




5.the Option grant and Participant’s participation in the Plan shall not create
a right to employment or be interpreted as forming an employment or service
contract with the Company, the Employer or any Subsidiary or affiliate of the
Company;


6.the Option and any Shares acquired under the Plan, and the income and value of
same, are not intended to replace any pension rights or compensation;


7.the Option and any Shares acquired under the Plan and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;


8.the future value of the Shares underlying the Option is unknown,
indeterminable and cannot be predicted with certainty;


9.if the underlying Shares do not increase in value, the Option will have no
value;


10.if Participant exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;


11.no claim or entitlement to compensation or damages shall arise from
forfeiture of the vested Option resulting from Participant ceasing to provide
employment or other services to the Company or the Employer (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is employed or the terms of
Participant’s employment agreement, if any) or failing to exercise the vested
Option during any post-termination exercise period, and in consideration of the
grant of the Option to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, any of its
Subsidiaries or affiliates or the Employer, waives his or her ability, if any,
to bring any such claim, and releases the Company, its Subsidiaries and
affiliates and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;


12.the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan or Participant’s purchase or sale of Shares;


13.Participant is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding participation in the Plan before taking
any action related to the Plan;


14.unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any Change in Control or other corporate transaction affecting
the Shares, and


15.the following provisions apply only if Participant is providing services
outside the United States:
(a)the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose;




--------------------------------------------------------------------------------




(b)Participant acknowledges and agrees that neither the Company, the Employer
nor any Subsidiary or affiliate of the Company shall be liable for any foreign
exchange rate fluctuation between Participant’s local currency and the United
States Dollar that may affect the value of the Option or of any amounts due to
Participant pursuant to the exercise of the Option or the subsequent sale of any
Shares acquired upon exercise.


H.Data Privacy Notice and Consent.
Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other Option grant materials by and among,
as applicable, the Employer, the Company and its Subsidiaries and affiliates for
the exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.


Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company or any Subsidiary, details
of all options or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).


Participant understands that Data will be transferred to E*Trade Financial, Inc.
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company in the implementation, administration
and management of the Plan. Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipient’s
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country. Participant understands that if he or
she resides outside the United States, Participant may request a list with the
names and addresses of any potential recipients of Data by contacting
Participant’s local human resources representative. Participant authorizes the
Company, E*Trade Financial, Inc. and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing Participant’s participation in the Plan. Participant understands
that Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan. Participant understands that if
he or she resides outside the United States , Participant may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing Participant’s local
human resources representative. Further, Participant understands that he or she
is providing the consents herein on a purely voluntary basis. If Participant
does not consent or if Participant later seeks to revoke his or her consent,
Participant’s employment status or service and career with the Employer will not
be adversely affected; the only adverse consequence of refusing or withdrawing
participant’s consent is that the Company would not be able to grant Participant
Options or other equity awards or administer or maintain such awards. Therefore,
Participant understands that refusing or withdrawing his or her consent may
affect Participant’s ability to participate in the Plan. For more information on
the consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.




--------------------------------------------------------------------------------




I.Language.
If Participant has received this Agreement, or any other document related to the
Option and/or the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.
J.Electronic Delivery and Acceptance.
The Company may, in its sole discretion, decide to deliver any documents related
to the current or future participation in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
K.Exhibit B.
Notwithstanding any provisions in this Agreement, the Option grant shall be
subject to any special terms and conditions set forth in Exhibit B of this
Agreement for Participant’s country. Moreover, if Participant relocates to one
of the countries included in Exhibit B, the special terms and conditions for
such country shall apply to Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. Exhibit B constitutes part of this Agreement.
L.Imposition of Other Requirements.
The Company reserves the right to impose other requirements on Participant’s
participation in the Plan, on the Option and on the Shares purchased upon
exercise of the Option, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
M.Severability.
The provisions of this Agreement, including Exhibit B, are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
N.Entire Agreement.
The Plan and Exhibit B are incorporated herein by reference. The Plan and this
Agreement, including Exhibit B constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and Participant with respect to
the subject matter hereof, and may not be modified adversely to Participant's
interest except by means of a writing signed by the Company and Participant.
O.Governing Law and Venue.
The Option grant and the provisions of this Agreement are governed by, and
subject to, the laws of the State of Delaware, without regard to the conflict of
law provisions. For purposes of any action, lawsuit or other proceedings brought
to enforce this Agreement, relating to it, or arising from it, the parties
hereby submit to and consent to the sole and exclusive jurisdiction of the
courts of Santa Clara County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
Option or this Agreement is made and/or to be performed.




--------------------------------------------------------------------------------




P.Compliance with Law.
Notwithstanding any other provision of the Plan or this Agreement, unless there
is an available exemption from any registration, qualification or other legal
requirement applicable to the Shares, the Company shall not be required to
deliver any Shares issuable upon exercise of the Options prior to the completion
of any registration or qualification of the Shares under any local, state,
federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. Participant understands that the
Company is under no obligation to register or qualify the Shares with the SEC or
any state or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Shares. Further,
Participant agrees that the Company shall have unilateral authority to amend the
Plan and the Agreement without Participant’s consent to the extent necessary to
comply with securities or other laws applicable to issuance of Shares.
Q.NO GUARANTEE OF CONTINUED SERVICE.
PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY OR THE EMPLOYER (AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER). PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE WITH PARTICIPANT'S
RIGHT OR THE RIGHT OF THE COMPANY OR EMPLOYER TO TERMINATE PARTICIPANT'S
RELATIONSHIP AS AN EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR AT ANY TIME,
WITH OR WITHOUT CAUSE.
R.Waiver.
Participant acknowledges that a waiver by the Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provisions of this Agreement, or of any subsequent breach by Participant
or any other Participant.
By Participant’s electronic signature and the electronic signature of the
Company's representative below, Participant and the Company agree that this
Option is granted under and governed by the terms and conditions of the Plan and
this Agreement. Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated below.




--------------------------------------------------------------------------------




RAMBUS INC.




                        
By
-                        
Title


* * * * *


By clicking on the “Accept” button, Participant agrees to accept the Option
granted to Participant by Rambus Inc., and agrees to be bound by the terms of
the Stock Option Agreement governing the Option and the Rambus Inc. 2015 Equity
Incentive Plan. Clicking the “Accept” button will act as Participant’s
electronic signature to this Agreement and will result in a contract between
Participant and the Company with respect to this option.








--------------------------------------------------------------------------------




    


EXHIBIT A
RAMBUS INC.
2015 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
Rambus Inc.
1050 Enterprise Way, Suite 700
Sunnyvale, CA 94089
Attention: Stock Administration


1.Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Rambus Inc. (the “Company”) under and pursuant
to the 2015 Equity Incentive Plan (the “Plan”) and the Stock Option Agreement
dated ________ (the “Agreement”). The purchase price for the Shares will be
$_____________, as required by the Agreement.
2.Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price for the Shares and any required withholding taxes to be paid in
connection with the exercise of the Option.
3.Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.
4.Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares so acquired will be
issued to Participant as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 16 of the Plan.
5.Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser's purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.
6.Entire Agreement. The Plan and Agreement (including any country-specific terms
in Exhibit B), are incorporated herein by reference. This Plan and the
Agreement, constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser's interest except by
means of a writing signed by the Company and Purchaser.
7.Governing Law and Venue. The Option grant and the provisions of this Agreement
are governed by, and subject to, the laws of the State of Delaware, without
regard to the conflict of law provisions as provided in the Plan. For purposes
of any action, lawsuit or other proceedings brought to enforce this Agreement,
relating to it, or arising from it, the parties hereby submit to and consent to
the sole and exclusive jurisdiction of the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Option or this Agreement
is made and/or to be performed.


RAMBUS INC.






--------------------------------------------------------------------------------






                        
By
-                        
Title


* * * * *


By clicking on the “Accept” button, Participant agrees to accept the Option
granted to Participant by Rambus Inc., and agrees to be bound by the terms of
the Stock Option Agreement governing the Option and the Rambus Inc. 2015 Equity
Incentive Plan. Clicking the “Accept” button will act as Participant’s
electronic signature to this Agreement and will result in a contract between
Participant and the Company with respect to this option.
















--------------------------------------------------------------------------------






Exhibit B


FOR PARTICIPANTS OUTSIDE THE U.S.
RAMBUS INC.
2015 EQUITY INCENTIVE PLAN


Stock Option AGREEMENT


This Exhibit B includes additional terms and conditions that govern the Options
granted to Participant if he or she resides in one of the countries listed
herein. This Exhibit B forms part of the Agreement. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Agreement and
the Plan.


This Exhibit B also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to Participant’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of May 2015.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Participant not rely on the information noted herein as
the only source of information relating to the consequences of Participant’s
participation in the Plan because the information may be out of date at the time
Participant exercises the Option and purchases Shares or when Participant
subsequently sells the Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of any particular result. Accordingly,
Participant is advised to seek appropriate professional advice as to how the
relevant laws in Participant’s country may apply to Participant’s situation.


Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently residing or transfers employment after the
grant date, the information contained herein may not be applicable to
Participant.


* * * * *




--------------------------------------------------------------------------------






RAMBUS INC.
2015 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
additional terms for participants in
ALL COUNTRIES


Insider Trading Restrictions/Market Abuse Laws.  Participant acknowledges that,
depending on Participant's country of residence, Participant may be subject to
insider trading restrictions and/or market abuse laws, which may affect
Participant's ability to acquire or sell Shares or rights to Shares (e.g.,
Options) under the Plan during such times as Participant is considered to have
“inside information” regarding the Company (as defined by the laws in
Participant's country).  Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy.  Participant acknowledge that it is
Participant's responsibility to comply with any applicable restrictions, and
Participant is advised to speak to Participant's personal advisor on this
matter.




--------------------------------------------------------------------------------






RAMBUS INC.
2015 EQUITY INCENTIVE PLAN
Stock Option AGREEMENT
additional terms for participants in


CANADA


Terms and Conditions


The following provisions apply if Participant is in Quebec:


Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the Agreement, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.


Les parties reconnaissent avoir expressement souhaité que la convention
[“Agreement”], ainsi que tous les documents, avis et procédures judiciaries,
éxecutés, donnés ou intentés en vertu de, ou lié, directement ou indirectement à
la présente convention, soient rédigés en langue anglaise.


Data Privacy Notice and Consent. The following provision supplements the “Data
Privacy Notice and Consent” section of the Agreement:


Participant hereby authorizes the Company and the Company’s representatives to
discuss and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. Participant
further authorizes the Company, the Employer, any Subsidiary or affiliate and
the Company’s designated broker/third party administrator for the Plan (or such
other stock plan service provider that may be selected by the Company to assist
with the implementation, administration and management of the Plan) to disclose
and discuss such information with their advisors. Participant also authorizes
the Company, the Employer and/or any Subsidiary or affiliate to record such
information and to keep such information in Participant’s employment file.


Notifications


Securities Law Notification. Participant is permitted to sell Shares acquired
through the Plan through the designated broker appointed under the Plan, if any
(or any other broker acceptable to the Company), provided the resale of Shares
acquired under the Plan takes place outside of Canada through the facilities of
a stock exchange on which the Shares are listed. The Shares are currently listed
on the Nasdaq Global Select Market.


Foreign Asset / Account Reporting Notification. Foreign property, including
Shares and rights to receive Shares (e.g., the Option), must be reported
annually on a Form T1135 (Foreign Income Verification Statement) if the total
cost of the foreign property exceeds CAD 100,000 at any time during the year.
Thus, the Option must be reported - generally at a nil cost - if the CAD 100,000
cost threshold is exceeded because of other foreign property. When Shares are
acquired, their cost generally is the adjusted cost base (“ACB”) of the Shares.
The ACB would ordinarily equal the fair market value of the Shares at the time
of acquisition, but if other Shares are also owned, this ACB may have to be
averaged with the ACB of the other Shares.






--------------------------------------------------------------------------------






RAMBUS INC.
2015 EQUITY INCENTIVE PLAN
Stock Option AGREEMENT
additional terms for participants in
FRANCE
Terms and Conditions
Language Consent. By accepting the grant, Participant confirms having read and
understood the Plan and Agreement which were provided in the English language.
Participant accepts the terms of those documents accordingly.
Consentement Relatif à la Langue Utilisée. En acceptant l’attribution, le
Participant confirme avoir lu et compris le Plan et le Contrat, qui ont été
communiqués en langue anglaise. Le Participant accepte les termes de ces
documents en connaissance de cause.
Notifications


Foreign Asset /Account Reporting Notification. If Participant holds Shares
outside France or maintains a foreign bank account, Participant is required to
report such to the French tax authorities when filing his or her annual tax
return. Severe penalties may applicable for any failure to comply with this
reporting obligation.






--------------------------------------------------------------------------------






RAMBUS INC.
2015 EQUITY INCENTIVE PLAN
Stock Option AGREEMENT
additional terms for participants in


INDIA


Terms and Conditions


Method of Exercise. Notwithstanding anything to the contrary in the Plan and/or
the Agreement, due to legal restrictions in India, Participant will not be
permitted to pay the Exercise Price by a cashless sell-to-cover exercise whereby
a certain number of Shares subject to the exercised Option are sold immediately
upon exercise to cover the aggregate Exercise Price, brokers’ fees and any
Tax-Related Items and the remaining Shares are delivered to Participant (i.e., a
cashless sell-all exercise is permitted but a cashless sell-to-cover exercise is
not). The Company reserves the right to provide Participant with this method of
payment depending on the development of Indian exchange control law.


Notifications


Exchange Control Notification. Participant understands that if resident in
India, he or she must repatriate the proceeds from the sale of Shares acquired
under the Plan while Participant was resident in India to India within 90 days
of receipt. Participant must also obtain a foreign inward remittance certificate
(“FIRC”) from the bank where Participant deposits the foreign currency and must
maintain the FIRC as evidence of the repatriation of funds in the event the
Reserve Bank of India or the Employer requests proof of repatriation.
Foreign Asset / Account Reporting Notification. Participant is required to
declare foreign bank accounts and any foreign financial assets (including Shares
held outside India and possibly including Options) in Participant's annual tax
return. Participant is responsible for complying with this reporting obligation
and is advised to confer with his or her personal legal advisor in this regard.
                    




--------------------------------------------------------------------------------






RAMBUS INC.
2015 EQUITY INCENTIVE PLAN
Stock Option AGREEMENT
additional terms for participants in


JAPAN


Notifications


Exchange Control Notification.  If Participant acquires Shares valued at more
than ¥100,000,000 in a single transaction, Participant must file a Securities
Acquisition Report with the Ministry of Finance through the Bank of Japan within
20 days of the purchase of Shares.


In addition, if Participant pays more than ¥30,000,000 in a single transaction
for the purchase of Shares at exercise of the Option, Participant must file a
Payment Report with the Ministry of Finance through the Bank of Japan by the
20th day of the month following the month in which the payment was made. The
precise reporting requirements vary depending on whether the relevant payment is
made through a bank in Japan.


A Payment Report is required independently of a Securities Acquisition Report.
Therefore, if the total amount that Participant pays in a one-time transaction
to exercise the Option and purchase Shares exceeds ¥100,000,000, Participant
must file both a Securities Acquisition Report and a Payment Report.
Foreign Asset / Account Reporting Notification. Participant is required to
report details of any assets held outside Japan as of December 31, including
Shares acquired under the Plan, to the extent such assets have a total net fair
market value exceeding ¥50,000,000. Such report will be due by March 15 each
year. Participant is responsible for complying with this reporting obligation
and is advised to consult with his or her personal tax advisor in this regard.






--------------------------------------------------------------------------------








RAMBUS INC.
2015 EQUITY INCENTIVE PLAN
Stock Option AGREEMENT
additional terms for participants in


KOREA


Notifications


Exchange Control Notification.  To remit funds out of Korea to exercise the
Option by means of a cash exercise method, Participant must obtain a
confirmation of the remittance by a foreign exchange bank in Korea. Participant
likely will need to present to the bank processing the transaction supporting
documentation evidencing the nature of the remittance. This is an automatic
procedure, i.e., the bank does not need to “approve” the remittance, and it
should take no more than a single day to process.


If Participant receives US$500,000 or more from the sale of Shares in a single
transaction, Korean exchange control laws require Participant to repatriate the
proceeds to Korea within 18 months of the sale.


Foreign Asset / Account Reporting Notification.  Korean residents must declare
all foreign financial accounts (e.g., non-Korean bank accounts, brokerage
accounts, etc.) based in foreign countries that have not entered into an
“inter-governmental agreement for automatic exchange of tax information” with
Korea to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency). Participant should consult with his or her personal
tax advisor to determine how to value his or her foreign accounts for purposes
of this reporting requirement and whether he is she is required to file a report
with respect to such accounts.






--------------------------------------------------------------------------------






RAMBUS INC.
2015 EQUITY INCENTIVE PLAN
Stock Option AGREEMENT
additional terms for participants in


TAIWAN


Notifications


Exchange Control Notification. Participant may remit and acquire foreign
currency (including proceeds from the sale of Shares) up to US$5,000,000 per
year without justification.


If the transaction amount is TWD500,000 or more in a single transaction,
Participant must submit a Foreign Exchange Transaction Form. If the transaction
amount is US$500,000 or more in a single transaction, Participant must also
provide supporting documentation to the satisfaction of the bank involved in the
transaction. Participant should consult his or her personal legal advisor prior
to taking any action with respect to remittance of proceeds from the sale of
Shares into or out of Taiwan, as Participant is responsible for complying with
all exchange control laws in Taiwan.






* * * * *






